PER CURIAM.
We reverse the summary judgment entered by the trial court in favor of appellee, Upper Keys Marine Construction, Inc. [Upper Keys]. We find error in the trial court’s application of section 725.06, Florida Statutes (1977), as the ground for denying appellant Alonzo Cothron, Inc. [Coth-ron] indemnification from Upper Keys for attorney’s fees and costs advanced by Cothron in a wrongful death action against Upper Keys, Cothron, and others.
Section 725.06 does not govern the circumstances of the case under consideration. Section 725.06 would apply if Coth-*137ron sought indemnification from Upper Keys for Cothron’s negligence. In the case before us, however, Upper Keys entered into a contractual agreement to indemnify Cothron for negligence by Upper Keys in the performance of its construction contract with Cothron.* We therefore hold that the contractual provision controls and that, as a matter of law, Cothron, not Upper Keys, is entitled to summary judgment.
Summary judgment in favor of Upper Keys is reversed, and the cause remanded with directions to enter summary judgment in favor of Cothron.

 The contract provided:
The Subcontractor shall indemnify and save harmless the General Contractor, the Owner and the Architect/Engineer from and against all losses and claims of every nature and description brought or recovered against him by reason of any act or omission of the said Subcontractor, his agents or employees, in the execution of the work or in the guarding of the work.